EXHIBIT 77C - OPPENHEIMER INSTITUTIONAL MONEY MARKET FUND SPECIAL SHAREHOLDER MEETING (Unaudited) On June 21, 2013, a shareholder meeting of Oppenheimer Institutional Money Market Fund (the “Fund”) was held at which the twelve Trustees identified below were elected to the Fund (Proposal No. 1).At the meeting the sub-proposals below (Proposal No. 2 (including all of its sub-proposals)) and an Agreement and Plan of Reorganization to reorganize the Fund into a Delaware statutory trust (Proposal No. 3) were approved as described in the Fund’s proxy statement dated April 12, 2013.The following is a report of the votes cast: Nominee/ProposalForWithheld Trustees Brian F. Wruble5,669,203,7050 David K. Downes 5,669,203,7050 Matthew P. Fink5,669,203,7050 Edmund Giambastiani, Jr.5,669,203,7050 Phillip A. Griffiths 5,669,203,7050 Mary F. Miller 5,669,203,7050 Joel W. Motley5,669,203,7050 Joanne Pace 5,669,203,7050 Mary Ann Tynan 5,669,203,7050 Joseph M. Wikler 5,669,203,7050 Peter I. Wold 5,669,203,7050 William F. Glavin, Jr.5,669,203,7050 2a:Proposal to revise the fundamental policy relating to borrowing For AgainstAbstain 2b-1:Proposal to revise the fundamental policy relating to concentration of investments ForAgainstAbstain 5,495,206,048 0 173,997,657 2c-1:Proposal to remove the fundamental policy relating to diversification of investments For AgainstAbstain 2c-2:Proposal to remove the additional fundamental policy relating to diversification of investments For AgainstAbstain 2d:Proposal to revise the fundamental policy relating to lending For AgainstAbstain 2e:Proposal to remove the additional fundamental policy relating to estate and commodities For AgainstAbstain 5,173,547,753 321,658,295173,997,657 2f:Proposal to revise the fundamental policy relating to senior securities For AgainstAbstain 5,173,547,753 321,658,295173,997,657 2g:Proposal to remove the additional fundamental policy relating to underwriting ForAgainstAbstain 5,173,547,753 321,658,295173,997,657 2r:Proposal to convert the Fund’s investment objective from fundamental to non-fundamental For Against Abstain 2s:Proposal to approve a change in the Fund’s investment objective For AgainstAbstain 5,495,206,048 0173,997,657 Proposal 3:To approve an Agreement and Plan of Reorganization that provides for the reorganization of a Fund from a Maryland corporation or Massachusetts business trust, as applicable, into a Delaware statutory trust. For AgainstAbstain
